DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Preliminary Amendment filed March 9, 2020 has been considered. 
Claims 1-3 and 7-20 are pending. 
Claims 4-6 have been cancelled. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 9, 13, 15, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At claims 1-3, 13, 15, and 19, clarification is needed as to the intended groups recited by the combinations of hydrogen and methyl?  
 At claim 9, what compounds are intended by additional fragrance compound?  Is the chemical compound of Formula II intended? Clarification is appreciated.
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 7-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of Reference A [U.S. Patent No. 10,836,978 (Haetzelt et al., cited by the Examiner)]. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention is disclosed in U.S. Patent No. 10,836,978. It appears that the instantly claimed compounds and method for preparing are completely embraced in the disclosure of U.S. Patent No. 10,836,978.  Compare the claim set. 
At columns 32 and 33, see the chemical compounds represented by formula (I) and (II).  The chemical compounds are depicted below:

    PNG
    media_image1.png
    432
    679
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    351
    630
    media_image2.png
    Greyscale
.
Additionally, Ra, Rb, and Rc are the same.  The compounds are cosmetic compositions.  At claim 9, the composition is a fragrance compound.
Reference B [U.S. Patent No. 8,466, 294 (Huchel et al., cited by the Examiner)] is the closest prior art reference.  The closest prior art compounds are depicted as follows:

     

    PNG
    media_image3.png
    274
    349
    media_image3.png
    Greyscale
and 
    PNG
    media_image4.png
    324
    366
    media_image4.png
    Greyscale
.  



The prior reference alone or in combination forms does not teach nor suggest 1) the unsaturation of the nonyl diene radicals; 2) the number of carbon atoms in the carbon chain; and 3) phenyl forming reaction.  There is no motivation to modify the prior art references to derive the chemical compounds now claimed. As such, no rejection is made based upon this prior art reference. 
The Information Disclosure Statement filed March 9, 2020 has been considered. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682. The examiner can normally be reached M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                          

                                                   /Zinna Northington Davis/

/Zinna Northington Davis/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        

Znd
06.08.2022